         Case 3:20-cv-00330-JBA Document 60 Filed 07/10/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                                  :
MIA CASTRO, M.D., HEIDI BOULES, M.D.,             :
ASHLEY ELTORAI, M.D., JODI-ANN                    :
OLIVER, M.D., LORI-ANN OLIVER, M.D. and           :
ELIZABETH REINHART, M.D.                          :      Civil Action No. 3:20-CV-00330
Plaintiffs                                        :
                                                  :
v.                                                :
                                                  :
YALE UNIVERSITY, YALE NEW HAVEN                   :
HOSPITAL, INC., and MANUEL LOPES                  :
FONTES, M.D. in his individual and professional   :
capacities.                                       :
        Defendant                                 :      JULY 10, 2020
                                                  :

                                      APPEARANCE

              Please enter the appearance of the undersigned counsel in the above-captioned

matter on behalf of Defendant Yale New Haven Hospital, Inc.

                                                  DEFENDANT,
                                                  YALE NEW HAVEN HOSPITAL, INC.


                                          By:     /s/ Kasia M. Preneta
                                                  Kasia M. Preneta, Esq. (phv10758)
                                                  Jackson Lewis P.C.
                                                  90 State House Square, 8th Floor
                                                  Hartford, CT 06103
                                                  Tel: (860) 522-0404
                                                  Fax: (860) 247-1330
                                                  kasia.preneta@jacksonlewis.com
                                                  *admitted pro hac vice
          Case 3:20-cv-00330-JBA Document 60 Filed 07/10/20 Page 2 of 2




                                CERTIFICATION OF SERVICE

               This is to certify that on July 10, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by email to all parties by operation of the Court’s

electronic filing system [or by mail to anyone unable to accept electronic filing]. Parties may

access this filing through the Court’s system.



                                               /s/ Kasia M. Preneta
                                               Kasia M. Preneta
                                                        4815-6520-9791, v. 1




                                               4815-6520-9791, v. 1
